Citation Nr: 9923108	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-11 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955, and from May 1956 to May 1972.  He died on 
February [redacted], 1975, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  It is noted that the appellant 
filed a claim of entitlement to service connection for the 
cause of the veteran's death in April 1975, asserting that 
the veteran's service-connected disabilities caused or 
contributed to his death.  The RO denied this claim in June 
1975.  The appellant perfected an appeal to the Board, and 
the denial of service connection for the cause of the 
veteran's death was affirmed by an April 1976 Board decision.  
The appellant sought to reopened the claim for service 
connection for the cause of the veteran's death in July 1977.  
The RO denied the claim later that month, on the basis that 
new and material evidence had not been submitted in support 
of the claim.  This decision was continued by rating 
decisions in October 1977, March 1978, and May 1980.  

The appellant again perfected an appeal to the Board in 
September 1980, and the claim was remanded by the Board for 
further development in June 1981.  After reviewing all of the 
veteran's medical records, including those obtained pursuant 
to the Board's remand, the RO again continued the denial of 
the appellant's claim in September 1981, on the basis that 
new and material evidence had not been submitted to reopen 
the appellant's claim.  This decision was confirmed by the 
Board in May 1982.  

The appellant sought to reopen the claim for service 
connection for the cause of the veteran's death in February 
1984, and the claim was denied by an April 1984 rating 
decision.  This denial was confirmed by a February 1985 Board 
decision.  In July 1992 correspondence, the appellant again 
sought to reopen the claim for service connection for the 
cause of the veteran's death.  The following month, the RO 
continued the denial of service connection, and reiterated 
that new and material evidence must be submitted to reopen 
the claim.  

In September 1997, the appellant filed a claim of entitlement 
to dependency and indemnity compensation under 38 U.S.C.A. § 
1151 for the cause of the veteran's death, asserting that 
because the veteran was a known alcoholic, prescription 
medication provided by the VA for the veteran's service-
connected tuberculosis was contraindicated, and ultimately 
resulted in the veteran's death.  A September 1997 rating 
decision denied the claim.  The appellant filed a notice of 
disagreement (NOD) with this decision in November 1997, and 
submitted a substantive appeal (Form 9) in June 1998, 
perfecting her appeal.  

The Board notes that the only issue which has been properly 
developed and certified for appeal is the appellant's 
entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1151 for the cause of the veteran's death.  
Consequently, this is the only issue which will be considered 
by the Board at this time.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1975 at the age 
of 46; an autopsy was not performed.

2. The original certificate of death notes the immediate 
cause of death as unknown, and alcoholism was listed as a 
significant condition contributing to death.

3. The certificate of death was changed by court decree to 
list the immediate causes of death as hypertension, 
pulmonary tuberculosis, cervical spine arthritis, and 
diabetes mellitus.

4. The appellant has not submitted, nor has she alleged the 
existence of, competent medical evidence showing a nexus 
between the cause of the veteran's death and medication or 
treatment received from the VA.


CONCLUSION OF LAW

The claim of entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998) for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the service medical records reveals diagnoses of 
tuberculosis, typical, active, right upper lobe, minimally 
advanced; and chronic alcoholism on separation examination in 
October 1971.  The veteran was hospitalized the following 
month with a provisional diagnosis of active minimally 
advanced typical tuberculosis confined to the right upper 
lobe.  A chest X-ray showed a patchy infiltrate in the right 
apex, which was noted to be suggestive of tuberculosis.  
However, all examinations for acid-fast bodies and acid-fast 
cultures were negative.  The veteran was treated with 
Ethambutol and INH, and was discharged in December 1971.  The 
veteran was placed on the temporary disability retired list 
in May 1972.

While the veteran was hospitalized at a VA facility from 
December 1972 to January 1973, a chest X-ray revealed 
fibrotic changes in the apical and posterior segments of the 
right upper lobe, compatible with the previous diagnosis of 
pulmonary tuberculosis.  Pulmonary consultants advised the 
veteran to return to the Keesler Air Force Base Hospital for 
further treatment of his pulmonary tuberculosis.  It was 
noted that pulmonary tuberculosis therapy was initiated at 
the Keesler Air Force Base Hospital, and the consultants 
suggested that the physicians at that facility should 
determine how long the veteran needed to continue the 
Ethambutol and INH treatment.

A July 1973 VA examination report notes a history of 
tuberculosis since January 1972.  The report states that this 
diagnosis was made by X-ray only, and that there was no 
evidence of positive sputum.  The veteran reported that he 
was taking INH and Ethambutol.  An ENT examination was 
negative.  The chest was clear to auscultation and 
percussion.  Examination of two sputa samples revealed no 
acid-fast bacilli.  An X-ray study revealed that there had 
been no significant change in the linear stranding in the 
right apical region since December 1972, and the density 
projecting over the right fifth rib anteriorly appeared to be 
benign.  The diagnostic impression was pulmonary 
tuberculosis, minimal, non-cavitary, inactive; and 
proteinuria due to unknown cause.

A February 1974 VA hospital report notes that the veteran was 
last hospitalized at the facility from December 1972 to 
January 1973, and was found to have hematomegaly and had a 
transient elevation in his SGOT and bilirubin.  The record 
reports that the veteran began taking INH and Ethambutol in 
1972, when he was found to have possible active tuberculosis 
at the Keesler Air Force Base, and that he was taking these 
drugs when admitted for treatment in December 1972.  The 
veteran gave a history of heavy alcohol intake over the 
previous three years, and explained that this had dissipated 
somewhat.  He was admitted for treatment after the Outpatient 
Clinic obtained a value of 2.3 for bilirubin.  A chest X-ray 
revealed no change from the previous X-ray study.  The 
discharge diagnosis was chronic alcoholism; possible 
hepatomegaly, secondary to chronic alcoholism; hypertension, 
mild, probably essential; and possible active tuberculosis.

An August 1974 VA hospital summary notes that the veteran was 
admitted in May 1974 for treatment for tuberculosis.  The 
veteran reported that tuberculosis was first diagnosed during 
his retirement physical examination in October 1971, when a 
chest X-ray revealed apical stranding in the right upper 
lobe.  He gave a history of taking INH and Ethambutol since 
his hospitalization at the Keesler Air Force Base from 
December 1971 to January 1972.  The record notes that sputum 
smears taken during the veteran's period of hospitalization 
in February 1974 were negative, but sputum samples planted 
during that admission were subsequently reported to be 
positive for acid fast bacilli.  Consequently, the veteran 
was recalled for further evaluation.  The veteran was given a 
pass, and failed to return to the hospital.  He was 
discharged "Irregular (AWOL)" in August 1974, with a 
diagnosis of tuberculosis, pulmonary, chronic, minimal, 
quiescent; history of chronic alcoholism; and mild essential 
hypertension.

A November 1974 hospital summary from the Scott Air Force 
Base Medical Center notes that a chest X-ray during the 
veteran's retirement physical examination in 1971 showed a 
right upper lobe apical infiltrate which was suggestive of 
tuberculosis. The veteran gave a history of taking all of his 
medications daily, since at least May of 1972.  The report 
states that the medical records confirm that the veteran had 
taken INH and Ethambutol since December 1971, but indicates 
that "the dosage has been varied and somewhat confusing."  
The record notes that there was apparently "some confusion" 
as to whether the VA hospital in Jackson, Mississippi, or the 
Pulmonary Department at the Keesler Air Force Base should 
treat the veteran, and suggests that the veteran may have 
been prescribed an inappropriate dosage of Ethambutol for his 
weight at one point.  The diagnostic impression was minimal 
pulmonary tuberculosis, inactive, right upper lobe; and 
hypertension, mild.  The report concluded that the veteran 
had been taking anti-tuberculosis treatment "without ever 
having [a] diagnosis of TB for at least three year," and 
recommended that this medication be discontinued.

A summary of a period of VA hospitalization on February 7, 
1975 discloses that the veteran was admitted with lacerations 
of the head and lip after being in a fight.  His lungs were 
clear on examination.  His neurological status could not be 
adequately assessed initially due to intoxication, but later 
was found to be without deficits. 

The veteran's certificate of death indicates that he died on 
February [redacted], 1975, at the age of 46.  An autopsy was 
not performed. The original death certificate notes the immediate 
cause of the veteran's death as unknown, and alcoholism was 
listed as a significant condition contributing to death.  
Subsequently, the certificate of death was changed by court 
decree to list the immediate causes of death as hypertension, 
pulmonary tuberculosis, cervical spine arthritis, and 
diabetes mellitus.

A police report reflects that the veteran died at the 
residence of another man.  This witness stated that the 
veteran appeared intoxicated at 0400 and asked to sit on the 
couch.  The witness left the veteran on the couch and 
returned to sleep.  He did not realize the veteran might be 
dead until 12:30 hours.  The coroner was called.  The 
veteran's history of tuberculosis was noted, as was the fact 
that the was taking several types of (unspecified) medication 
and that he had high blood pressure.  The coroner reportedly 
opined that the combination of alcohol and medication could 
have killed the veteran.

A further report from the coroner dated in April 1975 again 
noted that the cause of death was listed as unknown because 
it was not homicide or suicide and the alcohol history 
combined with several other "physical ailments" prevented 
him from giving an absolute diagnosis of the veteran's 
illness or an absolute cause of death.

In September 1997, the appellant filed a claim of entitlement 
to dependency and indemnity compensation under 38 U.S.C.A. § 
1151 for the cause of the veteran's death.  According to the 
appellant, the Physician's Desk Reference (PDR) notes that 
INH therapy is contraindicated for patients with alcoholism.  
She asserts that the VAMC knew that the veteran was an 
alcoholic, and improperly prescribed INH to treat his 
tuberculosis.  She maintains that the INH therapy ultimately 
resulted in the veteran's death. 

In September 1997, the RO denied the appellant's claim on the 
basis that it is not well grounded.  The appellant filed a 
NOD with this decision in November 1997, and requested a 
personal hearing.

During the January 1998 personal hearing, the appellant 
testified that the veteran took eight or nine different types 
of medications, and she assumed that they were all prescribed 
by the VA.  Transcript (T.) at 2-3.  She stated that because 
a representative from the U.S. Air Force informed her that it 
was apparent that the veteran's service-connected 
disabilities contributed to his death, she did not believe 
that an autopsy was necessary.  T. at 3.  The appellant 
testified that although a physician from the Scott Air Force 
Base Medical Center recommended that her husband discontinue 
the anti-tuberculosis medications in November 1974, he 
continued to take this medication until the time of his 
death.  T. at 5.  While she testified that she did not know 
whether the medication in question was prescribed by the 
Scott Air Force Base Medical Center or the VAMC, she 
indicated that all of the veteran's medication had the VA 
label on them.  T. at 6-7.  She testified that she did not 
know whether a copy of the November 1974 hospital report from 
the Scott Air Force Base Medical Center was ever provided to 
the VA, or whether the veteran was aware of the 
recommendation that the INH be discontinued.  T. at 7.

In February 1998, the hearing officer requested that the VAMC 
locate the veteran's prescription records for 1974 to 1975, 
specifically including records of INH therapy.  The VAMC 
responded the following month that it was unable to locate 
the requested information.

In March 1998, the hearing officer requested that the VAMC 
provide a medical opinion as to the cause of the veteran's 
death, including whether care received from the VA 
contributed to it.

An April 1998 report from the VAMC notes that the examining 
physician performed a comprehensive review of the file.  The 
physician stated that the November 1974 hospital summary from 
the Scott Air Force Base Medical Center incorrectly reported 
that the veteran had been on anti-tuberculosis treatment 
without ever having a diagnosis of tuberculosis for 
"probably at least three years."  He pointed out that the 
August 1974 VA discharge summary notes that cultures obtained 
during hospitalization in February 1974 were positive for 
acid fast bacilli, and that the organism was susceptible to 
all drugs.  The physician concluded that the veteran had 
active tuberculosis in February 1974, and it was indicated to 
continue anti-tuberculous medicine, including isoniazid 
(INH).  He stated that his review of the medical records 
revealed  no evidence to support a diagnosis of massive 
hepatic necrosis secondary to INH use, and there was no 
indication that the veteran's use of INH in any way 
contributed to his death.

A May 1998 hearing officer's decision denied entitlement to 
dependency and indemnity compensation under 38 U.S.C.A. § 
1151 for the cause of the veteran's death.  The appellant 
filed a Form 9 the following month, perfecting her appeal.



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  Entitlement to service connection for 
the cause of a veteran's death is warranted where a 
disability of service origin caused, hastened, or 
substantially and materially contributed to the veteran's 
death.  38 U.S.C.A. § 1310(b) (West 1991); 38 C.F.R. § 3.312 
(1998).  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (1998).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b) (1998).  A contributory cause of death is 
one that contributed substantially or materially, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (1998).

When a veteran suffers additional disability or death as the 
result of hospital care, medical or surgical treatment, or an 
examination furnished by the VA, benefits are payable in the 
same manner as if such disability, aggravation, or death were 
service-connected.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.358 (1998).  For claims filed prior to 
October 1, 1997, a claimant is not required to show fault or 
negligence in medical treatment.  See Brown v. Gardner, 115 
S.Ct. 552 (1994).  But see 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998) (indicating that a showing of negligence or fault 
is necessary for recovery for claims filed on or after 
October 1, 1997).

The initial inquiry before the Board is whether the appellant 
has submitted a well grounded claim, as is required under 38 
U.S.C.A. § 5107(a) (West 1991).  A well grounded claim is one 
that is plausible, capable of substantiation, or meritorious 
on its own.  See Murphy v. Derwinski, 1 Vet. App 78, 81 
(1990).  While such a claim need not be conclusive, it must 
be supported by evidence; a mere allegation is not 
sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In cases such as this, where the determinative issue 
is one involving medical causation, competent medical 
evidence in support of the claim is required for the claim to 
be well grounded.  See Caluza v. Brown, 7 Vet. App. 498, 504 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
the absence of evidence of a well grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to her claim, and the claim must be denied.  Epps 
v. Gober, 126 F.3d 1464, 1468-69 (1997).

The Board has reviewed the evidence of record and finds that 
the record contains no competent medical evidence 
establishing any relationship between the cause of the 
veteran's death and medication or treatment he received from 
the VA.  Specifically, there is nothing in any of the 
veteran's medical records to indicate that the medication 
prescribed for the veteran by VA medical professionals 
substantially or materially contributed to, or hastened, the 
veteran's death.  Furthermore, there is no competent medical 
opinion suggesting a nexus between the cause of the veteran's 
death and VA treatment.  In fact, the sole medical evidence 
regarding the issue concludes that the use of anti-
tuberculous medicine to treat the veteran's tuberculosis was 
indicated, and in no way contributed to his death.

The appellant has advanced her lay assertions that there is a 
nexus between the veteran's death and medication allegedly 
prescribed by VA medical professionals. The Board does not 
doubt the sincerity of the beliefs articulated by the 
appellant.  However, the Board must rule that as the 
appellant is a layperson not shown to possess the medical 
training and expertise necessary to render a medical opinion, 
her contentions, alone, are insufficient to render this claim 
well grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

In her September 1997 claim, citing the Physician's Desk 
Reference (PDR), the appellant asserted that the VA doctors 
erred in prescribing INH to treat the veteran's tuberculosis 
because he was a known alcoholic.  She maintains that the 
combination of medications prescribed for her husband caused 
his death.    The Court has addressed whether medical texts 
or physicians' opinions containing generic statements can 
constitute competent medical evidence to establish the nexus 
element necessary to make a claim well grounded in a specific 
case.  In Libertine v. Brown, 9 Vet. App. 521, 523 (1996), 
the Court, citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996), held that such evidence is "too general and 
inconclusive to make [a] claim well grounded."  On the other 
hand, in Rucker v. Brown, 10 Vet. App. 67 (1997), the Court 
addressed whether scientific articles could be used to 
establish a theory that non-ionizing radiation from naval 
radar could be linked to certain carcinomas and held they 
could.  In that case, however, the record also contained a 
supporting opinion from the treating physician that was 
specific to the facts of the appellant's claim and the Court 
cited both the articles and the opinion as the basis for 
finding the claim well grounded.  In this case, there is no 
explicit medical opinion linking the specific facts of this 
appeal to the general theory.

The Board's determination that the appellant's reference to 
the PDR is insufficient to well ground the claim is further 
supported by the case of Sacks v. West, 11 Vet. App. 314 
(1998), in which the Court noted the following:

Suppose, in the context of considering whether a 
claim is well grounded, a treatise were being 
reviewed that stated that occasional joint pain is 
usually an early symptom of arthritis or that an 
incident of chest pain will usually occur before 
heart disease is diagnosed.  Such evidence would be 
rejected as insufficient to link a veteran's 
averment of chest pain in service to a current 
diagnosis of heart disease, because that evidence 
would not address the likelihood that a person who 
had manifested a particular symptom would later be 
found to have the disease in question.  Hence, that 
kind of treatise evidence would be "too general 
and inclusive[]" to make a link more than 
"speculative[]" and, accordingly, would be 
insufficient to make the claim plausible, that is, 
well grounded.  The same is the case with the 
treatise evidence here.  Acceptance of this 
evidence as sufficient to establish the 
plausibility of causality would be predicated on 
simply the instinctive inference of a lay person, 
rather than upon an adjudicative determination 
(made by a lay person) as to the credibility and 
weight of expert evidence. 

(Citations omitted).

Additionally, the Board observes that in the case of Mattern 
v. West, 12 Vet. App. 222 (1999), the Court noted that it had 
previously addressed the relevance of medical treatise 
evidence to the determination of well-groundedness, and 
determined that generally, an effort to establish a medical 
nexus to a disease or injury solely by generic information in 
a medical journal or treatise "is too general and 
inconclusive" to well ground a claim.  The Court went on to 
indicate that medical treatise evidence can, however, provide 
important support when combined with an opinion of a medical 
professional.  Similarly, medical treatise evidence could 
"discuss[] generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon objective facts."  
Wallin v. West, 11 Vet. App, 509, 514 (1998).  In this case, 
it is clear that the reference to the PDR does not indicated 
a degree of certainty such that, in this specific case, there 
is at least a plausible causality based upon objective facts.

The Board has considered the statements of record from the 
coroner.  They indicate that the cause of death was really 
unknown.  There is a notation that unspecified medications, 
coupled to alcohol, could have played a role in producing 
death.  The Board does not find this sufficient to well 
ground the claim, either standing alone or in light of the 
PDR entry because there simply is no specific reference to 
any medication provided by VA.  

Therefore, the Board must conclude that the appellant has not 
met her initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim of entitlement to VA dependency and indemnity 
compensation benefits for the cause of the veteran's death 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) is well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the appellant in developing the 
record to support her claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well grounded' 
claim").  Further, as the Board is not aware of the 
existence of additional relevant evidence that could serve to 
make the appellant's claim well grounded, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify her of the evidence required to complete her 
application.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).

The Board will also rule in the alternative on the merits 
under the authority of Holbrook v. Brown, 8 Vet. App. 91 
(1995).  In that regard, even if the Board found the claim to 
be well grounded the outcome would be the same.  There is no 
indication that any further development is warranted.  The 
determination by the RO was on the merits, and thus it is not 
prejudicial for the Board to address the merits.  The record 
contains positive evidence in support of the claim in the 
form of the references to the PDR and the coroner's report.  
That evidence, however, is far outweighed by the VA medical 
opinion of April 1998.  This opinion is grounded in a 
comprehensive review of the record and contains a full 
rationale for the conclusion.  Both of these factors confer 
far more probative weight on the April 1998 opinion than can 
be assigned to the nonspecific references in the PDR and the 
ambiguous opinions of the coroner.  Thus, the clear weight of 
the most probative evidence is against the claim.  Under 
these circumstances, the benefit of the doubt doctrine is not 
for application.



ORDER

Evidence of a well-grounded claim not having been submitted, 
the claim of entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998) for the cause of the veteran's death is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

